                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 TARA DICKERSON, Personal
 Representative of the Estate of Rodrick
 J. Dagne, Deceased,

            Plaintiff,

 v.                                            Case No. 3:19-CV-00124-NJR-GCS

 UNITED STATES OF AMERICA,

             Defendant.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Tara Dickerson brings this medical malpractice action as Personal Representative

of the Estate of Rodrick H. Dagne, a deceased veteran of the United States Army (Doc. 1).

Dickerson alleges that Defendant United States of America was negligent in its diagnosis

and treatment of Dagne while he was under the care of the VA Medical Center in Marion,

Illinois (Id.). The Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1346(b) and 2674. Pending before the Court is the Government’s motion to

dismiss, which argues Dickerson’s claims are barred by the Illinois statute of repose or,

alternatively, should be dismissed because Dickerson failed to attach a certificate of merit

to her complaint (Doc. 22). For the following reasons, the motion is granted.

                         FACTUAL AND PROCEDURAL BACKGROUND

       According to the allegations in the complaint, in March 2014, Dagne noticed an


                                        Page 1 of 5
ulceration on his right foot and was admitted to the Marion VA Medical Center on May

19, 2014 (Id. at p. 2). He was diagnosed with hyperemia and abnormal osteoblastic activity

in the head of the third metatarsal (Id.).

         On or about May 21, 2014, the Marion VA Medical Center transferred Dagne to St.

Mary’s Medical Center in Evansville, Indiana (Id.). The VA advised St. Mary’s that Dagne

was not septic, did not have cellulitis, and was not on dialysis (Id.). When Dagne was

admitted to St. Mary’s, his providers found an ulcer on the bottom of his right foot with

a malodorous discharge (Id.). His foot was red and swollen, and he was septic (Id.). Dagne

was diagnosed with osteomyelitis of the right third and fourth metatarsal heads and the

base of the proximal phalanx, with suspected peripheral vascular disease (Id.). He

underwent a transmetatarsal amputation on May 24, 2014 and passed away on June 5,

2014 (Id.).

         Dickerson filed a claim on Dagne’s behalf with the United States Department of

Veterans Affairs on May 31, 2016 (Id.). The claim was initially denied on December 21,

2016, and Dickerson’s request for reconsideration was denied on January 12, 2018 (Id.).

Dickerson filed this suit on July 9, 2018, in the United States District Court for the

Southern District of Indiana (Id.). The case was transferred to this Court in February 2019

(Id.).

                                        DISCUSSION

         Dickerson’s claims arise under the Federal Tort Claims Act (“FTCA”), which gives

district courts “exclusive jurisdiction of civil actions on claims against the United States,

for money damages . . . for injury or loss of property, or personal injury or death caused

                                         Page 2 of 5
by the negligent or wrongful act or omission of any employee of the Government while

acting within the scope of his office or employment.” 28 U.S.C. § 1346(b). The FTCA

covers “circumstances where the United States, if a private person, would be liable to the

claimant in accordance with the law of the place where the act or omission occurred.”

Morisch v. United States, 653 F.3d 522, 530 (7th Cir. 2011) (quoting 28 U.S.C. § 1346(b)(1)).

In other words, the FTCA “incorporates the substantive law of the state where the

tortious act or omission occurred.” Midwest Knitting Mills, Inc. v. United States, 950 F.2d

1295, 1297 (7th Cir. 1991).

       In this instance, the alleged negligence occurred in Marion, Illinois, which requires

the Court to apply Illinois substantive law. The Seventh Circuit has determined that

Illinois’ statute of repose for medical malpractice actions is substantive law that

extinguishes claims under the FTCA if brought more than four years after the negligent

act or omission occurred. Augutis v. United States, 732 F.3d 749 (7th Cir. 2013). Specifically,

Illinois law provides,

       Except as provided in Section 13-215 of this Act, no action for damages for
       injury or death against any physician or hospital . . . shall be brought more
       than 2 years after the date on which the claimant knew . . . of the existence
       of the injury . . . but in no event shall such action be brought more than 4 years
       after the date on which occurred the act or omission or occurrence alleged in such
       action to have been the cause of such injury or death.”

735 ILCS 5/13-212(a) (emphasis added).

       Prior to bringing a civil action under the FTCA, a claimant must exhaust his

or her administrative remedies:

       A tort claim against the United States shall be forever barred unless it is
       presented in writing to the appropriate Federal agency within two years

                                          Page 3 of 5
       after such claim accrues or unless action is begun within six months after
       the date of mailing, . . . of notice of final denial of the claim by the agency
       to which it was presented.

28 U.S.C. § 2401(b).

       Here, the Government argues this action is barred under Illinois’ statute of repose

because it was commenced more than four years after May 21, 2015, the last date Dagne

treated with the Marion VA Medical Center. But Dickerson contends the statute of repose

was tolled until she received the denial of her request for reconsideration from the

Department of Veterans Affairs on January 12, 2018. Dickerson contends the FTCA

impliedly preempts state statutes of repose that bar a plaintiff’s claims that are otherwise

timely under the FTCA. According to Dickerson, the statute of repose was tolled during

the pendency of her administrative claim.

       In Augutis v. United States, the Seventh Circuit squarely held that the FTCA’s

procedural scheme for exhausting administrative remedies does not preempt Illinois’

statute of repose. 732 F.3d 749 (7th Cir. 2013). There, the plaintiff in that case, Augutis,

filed his FTCA action in federal court six months after the Department of Veterans Affairs

denied his request for reconsideration, but over five years after the negligence allegedly

occurred. Id. at 751. Augutis argued his suit was not untimely under the statute of repose

because the FTCA preempts state law. The Seventh Circuit disagreed and explained, “The

FTCA does not expressly preempt state statutes of repose, nor does it impliedly preempt

state substantive law; to the contrary, it expressly incorporates it. And here there is no

conflict between state and federal law because it was possible for Augutis to have

satisfied the requirements of both regimes.” Id. at 754.

                                        Page 4 of 5
       Augutis also argued that he brought an action within the four-year statute of

repose by filing a claim with the Department of Veterans Affairs. But the Seventh Circuit

rejected this argument as well because “[a]n action must be filed in a court, not with a

federal agency.” Id. (citing 735 ILCS 5/2-201(a) (“Every action, unless otherwise expressly

provided by statute, shall be commenced by the filing of a complaint.”).

       Like Augutis, Dickerson could have complied with the FTCA’s exhaustion

requirements and still commenced this suit before the statute of repose expired.

Dickerson cites case law from other circuits, where courts have determined that the FTCA

preempts state statutes of repose. But the Seventh Circuit precedent is controlling here

and under controlling case law, this is not a “circumstance[] where the United States, if a

private person, would be liable to the claimant in accordance with the law of the place

where the act or omission occurred.” Morisch v. United States, 653 F.3d 522, 530 (7th Cir.

2011) (quoting 28 U.S.C. § 1346(b)(1)).

       Accordingly, the motion to dismiss filed by Defendant United States of America

(Doc. 22) is GRANTED, and this action is DISMISSED with prejudice. The Clerk of

Court is DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: September 25, 2019

                                                  ___________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                          Page 5 of 5
